Case: 09-40860     Document: 00511210021          Page: 1    Date Filed: 08/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 20, 2010
                                     No. 09-40860
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EDIS EDGARDO GUZMAN-HERNANDEZ, also known as Rafael Perez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:09-CR-530-1


Before JONES, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Edis Edgardo Guzman-Hernandez appeals his guilty plea conviction for
being unlawfully present in the United States following deportation, in violation
of 8 U.S.C. § 1326. Guzman-Hernandez argues for the first time on appeal that
his rights under Miranda v. Arizona, 384 U.S. 436 (1966), were violated and that
the district court violated F ED. R. C RIM. P. 11 by failing to inquire whether
Guzman-Hernandez was interrogated in violation of Miranda.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40860    Document: 00511210021 Page: 2       Date Filed: 08/20/2010
                                 No. 09-40860

      By pleading guilty, Guzman-Hernandez waived his argument regarding
any violation of his Miranda rights. See United States v. Bell, 966 F.2d 914, 915
(5th Cir. 1992). Rule 11 has no requirement that the district court inquire about
possible Miranda violations.
      He also argues that his counsel provided ineffective assistance by failing
to “hold the government to its burden of proof [regarding compliance with
Miranda] or raise the issue of admissibility to the court.”        The record is
insufficiently developed to allow consideration at this time of Guzman-
Hernandez’s claims of ineffective assistance of counsel; such claims generally
“cannot be resolved on direct appeal when [they have] not been raised before the
district court since no opportunity existed to develop the record on the merits of
the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted).
      The district court’s judgment is AFFIRMED.




                                        2